DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.

Allowable Subject Matter
The indicated allowability of claims 10-14 is withdrawn in view of the newly discovered reference(s) to de Ruijter and Negus.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over de Ruijter (US 10,333,750 B2), hereinafter “de Ruijter” in view of Negus (US 2013/0100897 A1), hereinafter “Negus”.
Regarding claim 10, de Ruijter discloses an apparatus in Figure 1 comprising:
a radio frequency (RF) receiver (100) that receives packets transmitted using one of first and second physical layer (PHY) modes (a system 100 capable of receiving input data transmitted using one of a plurality of PHY modes, col. 3, lines 46-47), wherein the first PHY mode is different than the second PHY mode (col. 4, lines 51-53 or col. Col. 5, lines 14-15), the RF receiver comprising: a synchronization field detector (SFD) (preamble detector 201) that detects a synchronization header (a packet shown in Figure 2 includes preamble 11, SFD 12, physical layer header 13, and PHY payload 14) generated using either the first PHY mode or the second PHY mode (col. 4, lines 51-55); and a demodulator (202) that demodulates a packet in the received packets using either the first PHY mode or the second PHY mode depending on whether the SFD detects that the synchronization header is generated using the first PHY mode or the second PHY mode (col. 5, lines 20-34).
However, de Ruijter does not show or teach that the preamble detector receives an input signal of a Coordinate Rotation Digital Computer (Cordic) circuit.
Negus illustrates a communication receiver circuit in Figure 23B, the receiver circuit comprising at least an acquisition/synchronization detector 2336 configured to receive signals from at least one feedback input signal of a Cordic circuit (such as the Rx-DFE 2340 using a CORDIC algorithm, paragraph [0221], lines 7-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Negus to modify de Ruijter’s receiver to include a Cordic circuit connected to either an output of the channel filter 150 or implemented within the demodulator 202 that receives the same input signal (bit stream) as the preamble detector 201 to provide a phase signal and an amplitude signal for further processing, for example, by other circuits or by the demodulator 202 to provide a demodulated signal based on a phase signal and an amplitude signal generated by a Cordic circuit. 
Applicant note, although the examiner has considered the claimed subject matter of claim 10 that the SFD receives an input signal of a Coordinate Rotation Digital Computer (Cordic) circuit, the Cordic circuit recited in the claim carries no weight because the SFD receives only an input signal of the Cordic circuit, not the output signal of the Cordic circuit.
Regarding claim 11, Figure 4 illustrates an alternative embodiment (400) of the multimode demodulator 200 of Figure 1, the multimode demodulator 400 shows that the preamble detector 201 comprises: a first SFD (preamble detector 1 (401)) that detects the synchronization headers if generated using the first PHY mode (PHY1); and a second SFD (preamble detector 2 (402)) that detects the synchronization headers if generated using the second PHY mode in order to perform preamble detection of two PHY modes. Also see col. 7, lines 22-49.
Regarding claim 12, as shown in Figure 4, wherein the first and second preamble detectors operate concurrently on the received packets.
Regarding claim 13, as shown in Figure 4, wherein the first and second preamble detectors provide first and second signals (signal 1 and signal 2) to the demodulator (410) to indicate detection that the synchronization header is generated using the first PHY mode (PHY1) or the second PHY mode (PHY2).
Regarding claim 14, as shown in Figure 1 or Figure 4, wherein the demodulator (202 or 410) is configured to demodulate using the first PHY mode (PHY1) or the second PHY mode (PHY2) depending on whether the first signal (signal 1) or the second signal (signal 2) is asserted. Also see col. 7, lines 22-49.

Allowable Subject Matter
Claims 1-8 and 15-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632